                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES D. LESURE,

        Petitioner,

                v.                                        Civil No. 16-cv-732-JPG
                                                          Criminal No 01-cr-40017-JPG-01
 UNITED STATES OF AMERICA,

        Respondent.

                                          JUDGMENT

       This matter having come before the Court, and the Court having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that petitioner James D. Lesure’s

amended motion to vacate, set aside or correct his sentence pursuant to 28 U.S.C. § 2255 is

granted; that judgment is entered in this case in favor of petitioner James D. Lesure and against

respondent United States of America; and that the judgment against James D. Lesure in Criminal

Case No. 01-cr-40017-JPG-01 (Doc. 145 in Case No. 01-cr-40017-JPG) is vacated and that

James D. Lesure shall be resentenced forthwith.


DATED: November 28, 2018              MARGARET M. ROBERTIE, Clerk of Court

                                      s/ Tina Gray, Deputy Clerk




Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
